United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-28
Issued: July 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2009 appellant filed a timely appeal from a July 2, 2009 schedule award
decision of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and
501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of her
left lower extremity.
FACTUAL HISTORY
This case has previously been before the Board. On November 25, 2005 appellant
sustained injury to her left knee which was accepted by the Office for a torn medial meniscus. She
underwent arthroscopic surgery for a partial medial meniscectomy on April 19, 2006. On
March 5, 2007 the Office granted appellant a schedule award for five percent permanent
impairment to the left leg. In a November 3, 2008 decision, the Board set aside the schedule
award finding a conflict in medical opinion between Dr. David Weiss, appellant’s physician, and

Dr. Robert A. Smith, a second opinion physician.1 The case was remanded to the Office for
referral of appellant to an impartial medical specialist for an opinion on the nature and extent of
permanent impairment related to the accepted injury. The facts of the case as set forth in the
Board’s prior decision are incorporated by reference.
The Office referred appellant, together with a statement of accepted facts, to Dr. Jerry L.
Case, Board-certified in orthopedic surgery, selected as the impartial medical specialist. In a
December 2, 2008 report, Dr. Case reviewed the medical history and statement of accepted facts.
He reviewed the April 19, 2006 surgical report, noting that the medial compartment showed a
longitudinal split on the anterior third of the meniscus. On physical examination, appellant
walked with a normal gait, there was no joint effusion and flexion was from 0 to 120 degrees.
There was no subpatellar crepitus, patellar instability, or atrophy of the quadriceps. Dr. Case
noted that appellant experienced some tenderness medially and laterally. McMurray and
Lachman testing was negative. Dr. Case stated that he agreed with Dr. Smith that appellant had
two percent impairment for a partial meniscectomy and, given her complaint of ongoing pain, an
additional three percent was given to find five percent impairment. He stated, “In my opinion,
that evaluation is accurate and I would see no need to increase her permanency rating over that
figure.” Dr. Case noted that it was difficult to explain appellant’s complaints in terms of the
minimal meniscectomy and that no further treatment was necessary other than quad
strengthening that she could do on her own at home.
In a December 12, 2008 decision, the Office denied appellant’s claim for an additional
schedule award as the medical evidence did not establish greater impairment. It found that
Dr. Case’s opinion represented the special weight of the medical evidence.
By letter dated December 16, 2008, appellant, through counsel, requested an oral hearing
that was held on May 19, 2009. Counsel contended that appellant had greater than five percent
impairment to her left leg and argued that Dr. Case’s medical opinion was not sufficiently
rationalized to constitute the weight of medical evidence. He also contended that Dr. Case had
simply stated his agreement with Dr. Smith and did not cite to the applicable sections of the
A.M.A., Guides. Lastly, counsel noted that an Office medical adviser did not review Dr. Case’s
referee report as required.
In a July 2, 2009 decision, an Office hearing representative affirmed the December 12,
2008 schedule award denial.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
1

Docket No. 08-1207 (issued November 3, 2008).

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

2

specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to insure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.4
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.5
Board case precedent provides that, when the Office obtains an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the
specialist’s opinion requires clarification or elaboration, the Office must secure a supplemental
report from the specialist to correct the deficiency in his original report. If the impartial
specialist is unable to clarify or elaborate on his original report or if his supplemental report is
incomplete, vague, speculative or lacking in rationale, the Office should refer the claimant to a
second impartial specialist.6
ANALYSIS
The Office found that appellant did not have greater than five percent impairment of the
left leg based on Dr. Case’s referee medical opinion. However, the Board finds that Dr. Case did
not adequately explain his rating of impairment in the December 2, 2008 report. The Board finds
that the Office improperly relied on his opinion, which is not sufficiently thorough or well
reasoned to represent the special weight accorded an impartial medical examiner. Dr. Case did
not adequately set forth findings from examination in sufficient detail to allow the Board to make
fully visualize the nature and extent of permanent impairment. It is well established that a
physician’s opinion should include a description of impairment, including the loss in degrees
range of motion of affected members, any atrophy or deformity, decreases in strength or
disturbance of sensation in such detail as those reviewing the file will be able to clearly visualize
the impairment with all its limitations.7 On appeal, counsel noted that Dr. Case only measured
flexion of the left leg and did not provide any measurements of atrophy to the quadriceps or
gastrocnemius muscles or conduct adequate strength or motor tests. The Board finds that
Dr. Case did not provide sufficient explanation or factual support regarding why he concurred
with Dr. Smith’s method of calculating impairment for appellant’s left lower extremity, as
opposed to that presented by Dr. Weiss. The opinion of Dr. Case does not resolve the medical
conflict regarding the percentage of impairment to appellant’s left leg.

4

20 C.F.R. § 10.404.

5

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

6

See Nancy Keenan, 56 ECAB 687 (2005).

7

See Peter C. Belkind, 56 ECAB 580 (2005).

3

The Board will set aside the Office’s July 2, 2009 decision and remand the case to the
Office to request a supplemental report from Dr. Case.8 After such further development as may
be required, the Office shall issue an appropriate final decision on appellant’s claim for a
schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision due to an unresolved conflict
in medical opinion as to the extent of permanent impairment to appellant’s left leg.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2009 decision of the Office of Workers’
Compensation Programs be set aside. The case is remanded to the Office for further action
consistent with this decision of the Board.
Issued: July 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Richard R. LeMay, 56 ECAB 341 (2005) (where the Board found that if a referee physician’s opinion
required clarification, the Office should request a supplemental opinion); see also Harry T. Mosier, 49 ECAB 688,
693 (1998).

4

